United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                  May 26, 2004
                         FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 03-11099
                             Summary Calendar



                                LORENZO THOMAS,

                                                       Plaintiff-Appellant,

                                    versus

  JEAN L. MCALPINE, Correctional Officer IV, in her individual
   capacity; JOSEPH A. FARRAR, Sergeant, in his individual and
     official capacity; MARVIN R. CAIN, JR., Sergeant, in his
                 individual and official capacity,

                                                   Defendants-Appellees.



            Appeal from the United States District Court
                 for the Northern District of Texas
                         USDC No. 2:01-CV-86


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

            Lorenzo Allen Thomas, Texas inmate # 739840, appeals the

dismissal   of   his    civil    rights   complaint,    filed    pursuant       to

42 U.S.C. § 1983.      The district court correctly dismissed Thomas’s

retaliation claim relative to the November 28, 2000, incident

because he failed to exhaust his administrative remedies.                     See


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
42 U.S.C. § 1997e(a); Richardson v. Spurlock, 260 F.3d 495, 499

(5th Cir. 2001).       Because Thomas is not entitled to equitable

tolling of 42 U.S.C. § 1997e(a)’s exhaustion requirement, he is not

entitled to a dismissal of the instant suit without prejudice so

that he can exhaust his administrative claims.

            Thomas’s argument that he was deprived the opportunity to

object to a magistrate judge’s report and recommendation lacks

merit inasmuch as the district court was not required to assign

Thomas’s case to a magistrate judge.                See 28 U.S.C. § 636.

            The   district    court      correctly       dismissed    as   frivolous

Thomas’s claim that he was retaliated against on November 12, 2000,

because   Thomas   fails     to   show    retaliatory       motive    when   prison

officials placed him in his cell.                  See McDonald v. Steward, 132
F.3d 225, 231 (5th Cir. 1998).           The district court also correctly

dismissed   Thomas’s    claim     that        he   was   retaliated    against   on

November 28, 2000, because he fails to show a retaliatory adverse

act stemming from that incident.              See id.

            This court need not reach whether Thomas’s damages claim

for emotional injury is barred under 42 U.S.C. § 1997e(e) because

Thomas has failed to state a claim for retaliation.                  See Oliver v.

Scott, 276 F.3d 736, 746 n.20 (5th Cir. 2000).

            Thomas’s claims relative to the disciplinary meeting in

his cell following the November 12, 2000, incident are deemed

abandoned because he makes no argument on appeal relative to those



                                          2
claims.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

          Thomas’s argument about the extension of time in which he

had to file a brief are meritless inasmuch as the Clerk’s office

accepted his brief for filing.

          This court affirmed the dismissal of a prior in forma

pauperis (IFP) civil rights suit filed by Thomas as frivolous.

Thomas is advised that the district court's dismissal of the

instant complaint for failure to state a claim and this court's

affirmance   of   that   dismissal   constitute   a   second   strike   for

purposes of 28 U.S.C. § 1915(g).         Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).       Thomas is hereby WARNED that if he

accumulates three strikes he may not proceed IFP in any civil

action or appeal while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

          AFFIRMED; WARNED.




                                     3